DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on August 5, 2021 has been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2020/0150899 hereinafter Kim).
Regarding claim 1, Kim discloses an operating method of writing data in a storage device, the method comprising: receiving an identifier information request (figure 8, S111, [0072] and [0081], the host 100 may request supporting striping size information from the storage device 200); outputting information indicating a plurality of identifiers based on the identifier information request (figure 8, S112, [0072], [0077] and [0081], supporting striping size information indicates maximum striping size information which the storage device 200 may provide, which each of the write commands may include the stream identification information); receiving a first write command and first data (figure 8, S114, [0074] and [0082], the host 100 may provide the storage device 200 with the write command HRCMD), the first write command comprising a first identifier among the plurality of identifiers ([0074] and [0082], the write command HRCMD may include the stream identification information indicating the first stream and the striping size information); performing a data write operation on the first data based on the first write command (figure 8, S118 and [0085], the storage device 200 may write the data “DATA” in the allocated bank); receiving a first attribute assignment command comprising the first identifier and a first attribute among a plurality of attributes (figure 8, S116, [0074] and [0084], the host 100 may provide the storage device 200 with the write command HRCMD including the stream identification information, wherein the stream identification information indicating the first stream and the striping size information); and assigning the first attribute to the first data that is already stored in the storage device based on the first attribute assignment command (figure 8 S117 and [0085], the storage device 200 may allocate a bank, in which the data “DATA” are to be stored, based on the stream identification information of the write command HRCMD and preset striping size information).
Regarding claim 12, Kim teaches that the receiving the identifier information request comprises: receiving a first query request; and receiving a second query request ([0076], the memory controller 210 may receive first to seventh write commands HRCMD1 to HRCMD7 and the first to seventh data DATA1 to DATA7 from the host such that the memory controller may receive a plurality of query request from the host).
Regarding claim 17, Kim discloses the steps of receiving a second write command and second data, the second write command comprising the first identifier; and performing a subsequent data write operation on the second data based on the second write command, wherein the first attribute is simultaneously assigned to the second data and the first data that are already stored in the storage device based on the first attribute assignment command.
Regarding claim 18, Kim discloses the steps of receiving a second write command and second data, the second write command comprising a second identifier among the plurality of identifiers; performing a subsequent data write operation on the second data based on the second write command; receiving a second attribute assignment command comprising the second identifier and a second attribute among the plurality of attributes; and assigning the second attribute to the second data that is already stored in the storage device based on the second attribute assignment command ([0086]-[0087], the host 100 may provide the storage device 200 with a second directive command including stream identification information, the storage device 200 may unmap a striping size set to correspond to the stream identification information of the second directive command).
	Regarding claim 19, the limitations of the claim are rejected as the same reasons as set forth in claim 1.


Allowable Subject Matter
Claim 20 is allowed.

Claims 2-11 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach nor suggest “wherein the first attribute of the first data is not set while the data write operation for the first data is performed, and wherein the first attribute of the first data is set after the data write operation for the first data is completed and the first attribute assignment command is received “ as recited in claim 2; “wherein the assigning the first attribute to the first data comprises recording a first logical address corresponding to the first identifier to an attribute determination stream information list such that the first logical address corresponds to the first attribute, and wherein the attribute determination stream information list indicates a first relationship between the plurality of attributes and a first plurality of logical addresses to which the plurality of attributes are assigned” as recited in claim 4; “wherein the performing the data write operation on the first data comprises: storing the first data into a first region of the storage device corresponding to a first logical address; and recording the first logical address of the first data to an attribute determination expectation stream information list such that the first logical address corresponds to the first identifier, and wherein the attribute determination expectation stream information list indicates a relationship between the plurality of identifiers and a plurality of logical addresses to which the plurality of identifiers are assigned” as recited in claim 10; “wherein the outputting information indicating the plurality of identifiers comprises: outputting a maximum identifier number based on the first query request, the maximum identifier number representing a quantity of the plurality of identifiers supported by the storage device; and outputting an attribute determination expectation identifier list based on the second query request, the attribute determination expectation identifier list comprising the plurality of identifiers and information indicating whether each of the plurality of identifiers is available” as recited in claim 13; and “receiving a list deletion command; and deleting at least a part of an attribute determination expectation stream information list based on the list deletion command, the attribute determination expectation stream information list indicating a relationship between the plurality of identifiers and a plurality of logical addresses to which the plurality of identifiers are assigned” as recited in claim 14. It is noted that claim 20 recites at least one of more of the above claimed subject matter. Thus, claim 20 is allowable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shoji (US 2018/0276115) discloses a memory controller is configured to control a nonvolatile memory, record an association between a first stream ID and a first block in which first data corresponding to the first stream ID is written, collect information on the first data written into the first block, and invalidate the association between the first stream ID and the first block based on the collected information ([0058]-[0065]).
Hashimoto et al. (US 2016/0313943) discloses a storage device enabling data to be automatically invalidated when a period of time corresponding to the lifetime elapses (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/           Primary Examiner, Art Unit 2133